FILED

MAY 2 6 2011
UNITED STATES DISTRICT COURT Cl€|’k, U.S. D|Sfrl¢! & Blnk|’l|pf¢y
     c°un$ fof m3 Di$t\'|ct 01 c°l\lmb|a

TERRY R. DESJARLAIS, JR., )
)

Plaintiff, )

)

v. ) civn A¢m>n No.  ()9'79

)

FEDERAL GOVERNMENT OF THE )
UNITED STATES CF AMERICA, )
)

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of the plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The plaintiff alleges "serious Federal Mal - Practice, Gross ~ Negligence and Civil and
Constitutional Rights[] violation[]s." Compl. at 2. He alleges that an investigation had been
conducted, the subject of which is not described, which brought about "attempt[s] to endanger
[his] life and [his] relationship[]s" resulting in mental and physical injury. Id. He demands
unspecified compensatory damages and injunctive relief. ld.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Hairzes v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. l987). Rule S(a) of the F ederal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine of res judicata applies. Brown v. Calz`j"ano, 75 F.R.D. 497, 498 (D.D.C. l977). The
plaintiffs complaint does not accomplish these tasks, as it fails to include a short and plain
statement showing that the plaintiff is entitled to the relief he demands.

The Court will dismiss the complaint. An Order consistent with this Memorandum

Opinion is issued separately

g/ca, rif/eda

United States District Judge

 jay